Citation Nr: 0912416	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  02-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disorder as secondary to the Veteran's service-connected 
right ankle disabilities.
 
4.  Entitlement to service connection for a left ankle 
disorder.

5.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle injury.

6.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right ankle.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1957 and from April 1957 to February 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In a September 2005 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claims of entitlement to service connection for a right knee 
disability and a right shoulder disability. The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court). While the matter was 
pending before the Court, in July 2007, the Veteran's 
attorney and a representative of the VA's General Counsel 
filed a Joint Motion for Partial Remand (Motion).  It was 
moved therein that the September 2005 decision, as to the 
petitions to reopen claims for service connection for right 
knee and right shoulder disabilities on the title page of 
this decision, be vacated and the matter remanded to the 
Board.  In a July 2007 Order, the Court granted the Motion 
and remanded those matters to the Board for further 
development and readjudication. 

In November 2007, the Board remanded the petitions to reopen 
claims for service connection for a right knee and a right 
shoulder disability to the RO for additional notification and 
development.  After completing the actions requested, the RO 
continued the denial of these claims (as reflected in October 
2008 and January 2009 SSOCs) and returned these matters to 
the Board for further appellate consideration.

With regard to each of the petitions to reopen claims for 
service connection on appeal, the Board must address the 
question of whether new and material evidence has been 
received to reopen a claim for service connection in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board has 
characterized these issues as on the title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  By a July 1996 decision, the RO denied service connection 
for a right knee and shoulder disorder. It was held that the 
evidence did not show a right knee or shoulder injury during 
service, and that a current right knee and shoulder disorder 
was not etiologically related to service.  The Veteran was 
notified of the decision but did not initiate an appeal.

3.  The evidence received since the July 1996 decision, while 
new, is cumulative or redundant, or it is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a right knee 
disability and for a right shoulder disability.

4.  By a July 2004 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
bilateral knee disorder as secondary to the Veteran's 
service-connected right ankle disabilities.  The denial was 
based on the finding that there was no medical evidence 
showing that the Veteran had bilateral knee disorders caused 
or aggravated by his service-connected right ankle 
disabilities. The Veteran was notified of his appellate 
rights but did not appeal.

5.  The evidence received since the July 2004 decision 
denying the Veteran's claim of service connection for a 
bilateral knee disorder as secondary to the Veteran's 
service-connected right ankle disabilities, while new, is not 
related to an unestablished fact necessary to substantiate 
the claim, and it does not raise a reasonable possibility of 
substantiating the claim.

6.  A left ankle disorder was not demonstrated during service 
or until many years later; and there is no competent medical 
evidence showing a relationship between this disorder and 
active service.  Arthritis was noted many years post-service.

7.  The Veteran's service-connected residuals of a right 
ankle injury results in no more than marked limitation of 
motion of the right ankle, without medical evidence of 
ankylosis or instability. 

8.  The Veteran's service-connected traumatic arthritis of 
the right ankle is found by x-ray evidence to involve no more 
than two or more major joints or 2 or more minor joint 
groups, without occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The RO's July 1996 rating decision denying service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
right knee disability are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 
2001). 

3.  The RO's July 1996 rating decision denying service 
connection for a right shoulder disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

4.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
right shoulder disability are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001). 

5.  The RO's July 2004 rating decision denying service 
connection for a bilateral knee disorder as secondary to the 
Veteran's service-connected right ankle disabilities is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

6.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
bilateral knee disorder as secondary to the Veteran's 
service-connected right ankle disabilities are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008)

7.  The criteria for service connection for a left ankle 
disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131,1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

8.  The criteria for a rating in excess of 20 percent for 
residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3,  4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5271 (2008).  

9.  The criteria for an initial rating in excess of 10 
percent for traumatic arthritis of the right ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3,  
4.6, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 
5010 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet .App. 37 
(2008), applicable to claims for increased ratings. 

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the Appeals Management Center (AMC)).  Id; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the petition to reopen the claims for service 
connection for a right knee disability and for a right 
shoulder disability, an October 2001 pre-rating letter 
informed the Veteran of the types of evidence that he needed 
to send to VA in order to substantiate the claims, as well as 
the types of evidence VA would assist in obtaining. He was 
advised to identify evidence showing evidence of a current 
disability and, as it pertained to the underlying service 
connection claims, evidence of a relationship between the 
current disability and service.  The RO also requested that 
the Veteran provide it with or identify any other additional 
evidence that could help substantiate the claims, including 
complete authorizations to obtain VA and private medical 
evidence.   

A December 2007 post-rating letter notified the Veteran that 
to reopen his previously denied claims for service connection 
for a right knee disability and a right shoulder disability, 
VA had to receive new and material evidence, and this letter 
further defined what constituted new and material evidence 
specific to the reason his claims were previously denied.  
Thus, the guidance of Kent v. Nicholson, 20 Vet. App. 1 
(2006) has been satisfied by this letter.  The December 2007 
letter also provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman (cited above).

Following the issuance of each notice described above, and 
opportunity for the Veteran and his attorney to respond, the 
RO readjudicated the claims (as reflected in October 2008 and 
January 2009 SSOCs).  Hence, while some of the notice post-
dates the rating decision on appeal,  the Veteran is not 
shown to be prejudiced by the timing of this later notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

With regards to the petition to reopen a claim for service 
connection for bilateral knee disabilities as secondary to 
service-connected right ankle disabilities, a September 2007 
pre-rating letter informed the Veteran of the types of 
evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining. He was advised to identify 
evidence showing evidence of a current disability and, as it 
pertained to the underlying service connection claim, 
evidence of a relationship between the current disability and 
service-connected disabilities, to include on the basis of 
aggravation.  The RO also requested that the Veteran provide 
it with or identify any other additional evidence that could 
help substantiate the claims, including complete 
authorizations to obtain VA and private medical evidence.   
The September 2007 letter also notified the Veteran that to 
reopen his previously denied claim for service connection for 
a right knee disability and a right shoulder disability, VA 
had to receive new and material evidence, and this letter 
further defined what constituted new and material evidence 
specific to the reason his claims were previously denied.  
Thus, the guidance of Kent v. Nicholson, 20 Vet. App. 1 
(2006) has been satisfied by this letter.  Hence, the 
September 2007 letter-which meets all four of Pelegrini's 
content of notice requirement, also meets the VCAA's timing 
of notice requirement specific to the petition to reopen the 
claim for service connection for bilateral knee disorders as 
secondary to service-connected right ankle disabilities.

With regards to the claim for service connection for a left 
ankle disorder and claims for increased ratings for service-
connected right ankle disabilities, the September 2007 pre-
rating letter provided notice to the Veteran of the evidence 
and information needed to substantiate his claim for service 
connection.  The letter also 
provided the Veteran with information regarding disability 
ratings and effective dates consistent with Dingess/Hartman 
(cited above).  An October 2008 post-rating letter provided 
the Veteran with notice as required by Vasquez-Flores. 

Following the issuance of each notice described above, and 
opportunity for the Veteran and his attorney to respond, the 
RO readjudicated the claims (as reflected in a January 2009 
SOC).  Hence, while some of the notice post-dates the rating 
decision on appeal, the Veteran is not shown to be prejudiced 
by the timing of this later notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's separation 
examination reports from November 1956 and from January 1958, 
private and VA medical records, and the reports of VA 
examinations, as indicated below.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and his family and 
friends, as well as by his attorney, on his behalf.

In cases such as this one, where most of the Veteran's 
service treatment records (STRs) are unavailable through no 
fault of the claimant, there is a heightened obligation for 
VA to assist the claimant in the development of the case and 
to provide reasons or bases as to the rationale for any 
adverse decision rendered without service medical records.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened 
duty to assist includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 
401 (1991).  In these matters, the Veteran was advised of the 
option of submitting lay statements in support of his claim.  
In addition, the RO undertook another search for the lost 
service medical records.  In a September 2004 response the 
National Personnel Records Center (NPRC) confirmed that the 
records were unavailable and likely burned during a fire at 
the facility in 1973.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Petitions to Reopen

As noted above, the Veteran's STRs were likely destroyed by a 
fire at the NPRC in 1973, and none of the STRs were able to 
be reconstructed.  Just separation physicals are on file.  In 
cases where records once in the hands of the Government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  See O'Hare, 1 Vet. App. at 367.  
The Board's analysis of the Veteran's claims has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim but rather increases the Board's obligation to evaluate 
and discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

A.  New and material evidence to reopen claims for service 
connection for a right knee disability and for a right 
shoulder disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In the July 1996 rating decision, the RO denied service 
connection for a right knee and right shoulder disability.  
The RO essentially found no evidence of a right knee or 
shoulder disorder during service or evidence linking a 
current disability to an incident or injury during service.  
The evidence of record at that time included the Veteran's 
November 1956 and January 1958 service discharge 
examinations, which did not note any findings of a right knee 
or shoulder disability.  It was noted that the Veteran had 
sustained a fracture of the right ankle in 1955.  Other 
service treatment records are unavailable, apparently having 
been lost in the accidental fire at the National Personnel 
Records Center.  The VA is aware of the heightened duty to 
assist in developing such claims.  As described, all possible 
steps have been taken in this case.

In addition, private outpatient treatment records from 
Springwood Lake FPC for the period from February 1981 to May 
1995 were of record.  They revealed that the Veteran was seen 
in March 1982 with complaints of right knee, shoulder and 
elbow pain.  He denied chronic problems other than arthritis 
and hypertension.  He was taking no medications and did not 
report any history of serious illnesses or injuries. 
Following a physical examination, the examiner noted that the 
Veteran warranted treatment for arthritis.  In August 1984, 
he was involved in an automobile accident and sustained a 
cerebral concussion and probable right upper extremity and 
right hip contusion, and lumbar paraspinal muscle strain.

Also considered was a May 1986 Woodfield family medicine 
record reflecting that the Veteran was seen for an 
exacerbation of arthritis in the right knee. An October 1989 
reveals that the Veteran was seen for a flare-up of 
tendonitis/bursitis in the right shoulder, secondary to an 
incident while mowing his yard.

VA outpatient treatment records in November 1995 show 
degenerative joint disease of the right knee.  During a May 
1996 treatment, the Veteran reported a history of injury to 
the right knee during service.

During an April 1996 VA examination, the Veteran reported 
that he sustained a fractured ankle when a bleacher he was on 
collapsed.  He reported that he was treated with a closed 
cast.  He complained of pain and swelling in the right ankle. 
There were no complaints of a right knee or shoulder 
disorder.  An x-ray of the right knee revealed narrowing of 
the joint space medially, with irregularity of the adjacent 
articular surface and hypertrophic changes.  As noted, this 
fracture was recorded on a separation examination.

Although the Veteran was notified of the RO's July 1996 
decision later that same month, he not initiate an appeal; 
hence, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

In May 2001, the Veteran submitted his request to reopen the 
claims for service connection for a right knee and right 
shoulder disability.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on and after August 29, 2001. 
See 38 C.F.R. § 3.156(a), as in effect on and after August 
29, 2001).  Given the May 2001 date of the claim culminating 
in the instant appeal of the right knee and right shoulder, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
final, unappealed July 1996 rating action includes VA and 
private outpatient treatment records as well as several 
statements from family and friends.  The VA outpatient 
treatment records reflect treatment for degenerative joint 
disease and hypertension.  They include treatment of the 
right knee and shoulder.

A January 1998 x-ray report noted the Veteran's complaints of 
right shoulder pain and decreased range of motion.  There was 
no history of recent injury.  The impression was suggestive 
rotator cuff injury, acromioclavicular degenerative change, 
and glenohumeral degenerative change.

A January 2001 note indicated that the Veteran had severe 
degenerative joint disease of the bilateral knees, right 
worse than left.  An April 2001 note included a history of 
knee pain for thirty years duration.

A June 2001 statement from a former comrade is of record.  He 
indicated that he lived across the street from the Veteran 
while both were in service.  He stated that the Veteran was 
injured in July 1955 when bleachers collapsed upon him.  He 
recalled that the Veteran was hospitalized for two weeks 
following the accident.

In September 2001, the Veteran underwent an arthroscopy of 
the right knee and right medial Repicci replacement.

A May 2002 right shoulder x-ray revealed findings consistent 
with impingement and suspicious of a rotator cuff tendon 
tear. There was also degenerative arthropathy at the 
glenohumeral joint.  No fracture was seen.

The Veteran was seen in May 2002 by J. F., M.D. At such time, 
the Veteran reported a history of injury during the military 
service.  He reported pertinent complaints of right shoulder 
pain.  A physical examination was conducted but no opinion 
was expressed as to the relationship between the current 
right shoulder disorder and the Veteran's military service.

Private treatment records from J. M., M.D. are also of 
record.  They reflect ongoing treatment for pain and 
discomfort in his shoulders, neck, back, knees, and ankles.  
In an April 2004 treatment note, the Veteran reported a 
history of injury to the knees and ankle when he was in the 
military service.

The Veteran underwent a VA examination in September 2004.  At 
such time, the Veteran reported that he injured his knee and 
right shoulder during service when a bleacher collapsed.  The 
examiner reviewed the Veteran's claims folder and conducted a 
physical examination.  The assessment was severe post- 
traumatic degenerative arthrosis of the right shoulder and 
post-traumatic arthrosis of the right knee, status post 
unicopartmental knee.  The examiner opined, in a statement 
received in October 2004, that he could find no notes, x-rays 
or other objective proof in the Veteran's claims folder that 
documented an injury sustained to the right knee or shoulder.  
The examiner opined that based upon the current evidence of 
record, he could not objectively state that there was a 
causal relationship between his military service and his 
current disabilities.

In 2005, the Veteran submitted several lay statements.  The 
statements, for the most part, indicate that the Veteran had 
a knee and shoulder disorder for many years.  In a statement 
from his wife, she indicated that the Veteran had right knee 
and shoulder trouble since service.

In June 2008, the Veteran underwent a VA joints examination 
to obtain a medical nexus opinion as to whether any current 
right knee or right shoulder disability was related to 
service.  The VA examiner provided a review of the pertinent 
medical evidence associated with the claims file.  

With regard to the right shoulder, the Veteran stated that he 
fell while sitting on bleachers that collapsed resulting in 
an injury to the right shoulder.  Since that time he has had 
increased stiffness and pain.  The VA examiner diagnosed 
severe degenerative joint disease, right frozen shoulder, and 
chronic rotator cuff impingement.  He opined that the right 
shoulder diagnoses were less likely than not related to the 
Veteran's military service or any incident thereof.  He 
provided his rationale for the opinion.  In this regard he 
noted that the claims file revealed that the Veteran was 
involved in a motor vehicle accident and this could explain 
the right shoulder diagnoses.  He also noted there was no 
evidence of any connection to the Veteran's active military 
service, there was no chronic disorder diagnosed or found nor 
were there any presumptive disorders found within one year of 
discharge from military service.  Additionally, the VA 
examiner concluded that medical evidence of any right 
shoulder disorder was not found until many years after 
service.  

With regard to the right knee, the Veteran stated that he 
fell after bleachers collapsed, injuring his right knee.  The 
Veteran furthered that he had a cast that ran from his ankle 
to his thigh.  It was not until thirteen years ago that he 
started noticing his right knee had increased in severity, 
but he contends that his knee bothered him ever since the 
injury.  The VA examiner diagnosed degenerative joint disease 
with surgical placement of a total knee replacement on the 
right.  He opined that the current diagnosis is less likely 
than not related to the Veteran's military service or any 
incident therein.  He provided his rationale for the opinion.  
In this regard he noted that the claims file revealed that 
the Veteran was involved in a motor vehicle accident and this 
could explain the right knee disorder.  There was no evidence 
in the STRs or claims file that would show that the Veteran 
had a chronic disorder diagnosed in service or permanent 
residuals of that disorder or any presumptive disorder 
diagnosed within one year of discharge from active duty.  In 
addition, the VA examiner found that there was no private 
medical evidence showing that the Veteran had a need for 
continued or ongoing medical care for his right knee disorder 
until many years after service discharge.  

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
either the claim for service connection for a right knee 
disability or for a right shoulder disability.  
Specifically, while the Veteran was afforded a VA examination 
in connection with his claims, the examiner opined that there 
was no objective evidence of a relationship between the 
current right knee and shoulder disorders and service.  As 
such, the claims will not be reopened on the basis of the 
negative opinion evidence.

While some records reference a history of injury during the 
military service, these appear to be based a history provided 
by the Veteran and do not new and material.  In this respect, 
a mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As to the additional lay statements, the Board finds they too 
are not material as such lay opinions are not probative as to 
the question of causation or diagnosis.  While the Board is 
sympathetic to the fact that many of the Veteran's service 
treatment records are unavailable, the two available 
discharge examination do not show evidence of a chronic right 
knee or shoulder disorder.  In addition, the law provides 
that, with respect to questions involving diagnosis or 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

Without any competent evidence or opinion that the Veteran's 
current right knee and right shoulder disabilities are 
related to service, the central questions underlying each of 
the claims for service connection-it does not provide a basis 
for reopening.
Hence, the new medical evidence received does not raise a 
reasonable possibility of substantiating the Veteran's claim, 
and therefore, is  not material for purposes of reopening.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for a right knee disability and for a right 
shoulder disability have not been received.  As such, the 
RO's July 1996 rating decision remains final, and each appeal 
must be denied.  As the Veteran has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally- disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  New and material evidence to reopen the claim for service 
connection for bilateral knee disorders as secondary to 
service-connected residuals of a right ankle injury

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id. 
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

In a July 2004 decision, the RO denied the claim for service 
connection for bilateral knee disorders on the basis that 
there was no evidence showing that the Veteran had bilateral 
knee disorders related to his service-connected residuals of 
a right ankle injury.  Evidence considered at the time of the 
July 2004 decision included the Veteran's separation 
examinations, and private and VA medical records showing 
treatment for bilateral knee disorders.
 
Although notified of the RO's July 2004 later that same 
month, the Veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran filed a petition to reopen his claim for service 
connection for bilateral knee disorders as secondary to 
service-connected residuals of a right ankle injury in July 
2007. 

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final denial constitutes new and 
material evidence to reopen the claim for service connection 
for bilateral knee disorders as secondary to service-
connected residuals of a right ankle injury. 

Evidence received since the October 1987 rating decision 
includes VA and private  medical records showing ongoing 
treatment for bilateral knee disorders.  Also associated with 
the claims file is a January 2009 VA examination report, 
noting that the claims file was reviewed, and the VA 
examiner's opinion that that the current diagnosis of both 
knees (bilateral degenerative joint disease) is less likely 
than not secondary to the Veteran's service-connected right 
ankle disability.  The VA examiner commented that there was 
no evidence to link the Veteran's knee disorders to his ankle 
disorders.  In addition, he noted that a review of the 
Veteran's electronic records showed that he was diagnosed 
with obesity in 2004, which is at the same time as finding of 
arthritis of the knees.  

The VA and private treatment records added to the record are 
new in that they were not of record at the time of the July 
2004 rating decision.  However, they are not material in that 
they do not address the issue of whether the Veteran's 
bilateral knee disorders are caused or aggravated by his 
service-connected right ankle disability. 
Furthermore, while the Veteran was afforded a VA examination 
in connection with his claim, the examiner opined that there 
was no objective evidence of a relationship between current 
bilateral knee disorders and the Veteran's service-connected 
right ankle disability.  In addition, the VA examiner 
appeared to suggest that the Veteran's arthritis of the knees 
was related to his obesity, which is not service-connected.  
As such, the claim will not be reopened on the basis of the 
negative opinion evidence. 

Without any competent evidence or opinion that the Veteran 
has a current bilateral knee disorder that is related to his 
service-connected right ankle disability, the Board finds 
that the new medical evidence received does not raise a 
reasonable possibility of substantiating the Veteran's claim, 
and therefore, is  not material for purposes of reopening.

The only additional evidence associated with the claims file 
consists of statements and testimony from the Veteran, his 
family and friends, and by his attorney, on his behalf.  
However, even if new, such lay assertions provide no basis 
for reopening the claim.  As indicated above, the claim turns 
on a medical matter.  As the Veteran, his family and friends 
and his attorney are laypersons without the appropriate 
medical training or expertise, neither is competent, on the 
basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matter-such as the onset 
and etiology of a specific disability.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a bilateral knee disorder as secondary to 
service-connected right ankle disabilities have not been 
received.  As such, the RO's July 2004 decision remains 
final, and the appeal must be denied.  As the Veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

III.  Service connection

As noted above the Veteran's STRs are fire related.  However, 
the Veteran's separation physical examinations from November 
1956 and January 1958 are associated with the claims file.  
They are negative for complaints, findings, or diagnosis of a 
left ankle disorder.

Post-service medical evidence shows that a February 2002 x-
ray of the left foot revealed minimal degenerative changes of 
the first metatarsophalangeal joint with no additional 
findings.  An April 2004 private medical record reflects that 
the Veteran complained of pain and discomfort in both ankles, 
and x-rays showed degenerative joint disease in the ankles.

VA treatment records show complaints of bilateral ankle pain 
diagnosed as degenerative joint disease (DJD), right greater 
than left, which is treated with medication.  

While post-service medical records show that the Veteran has 
been diagnosed with degenerative joint disease of the left 
ankle, there is no medical evidence indicating that arthritis 
was manifest in the first post-service year.  In addition, 
the Board points out that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

Further, there is no medical evidence or opinion even 
suggesting that there exists a relationship between DJD of 
the left ankle and service, and neither the Veteran nor his 
attorney has identified, presented, or alluded to the 
existence of any such medical evidence or opinion.

In addition to the medical evidence, the Board has considered 
the Veteran's written and assertions, as well as those of his 
family, friends, and attorney provided on his behalf, as to 
the alleged etiology of the Veteran's left ankle disorder. 
While the Veteran, as a layperson, is competent to report his 
own symptoms, and matters about which he has personal 
knowledge (see Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)) neither 
he, his family and friends, nor his representative is shown 
to have to the medical training and expertise to competently 
render a medical opinion as to cause or etiology of the 
claimed disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that the claim 
for service connection for a left ankle disorder must be 
denied. In reaching this conclusion, the Board has considered 
the applicability of the benefit-of- the-doubt doctrine. 
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Increased Ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The record indicates that the Veteran's service-connected 
residuals of a right ankle injury is rated as 20 percent 
disabling pursuant to Diagnostic Code 5271 for limitation of 
motion of the ankle, and his service-connected traumatic 
arthritis of the right ankle is rated as 10 percent disabling 
pursuant to Diagnostic Code 5010 for traumatic arthritis.

Under the Diagnostic Code 5271, for ankle limitation of 
motion, a 10 percent rating is warranted for moderate 
limitation of motion and a maximum 20 percent evaluation is 
warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2008).

The Veteran is already in receipt of the highest evaluation 
available under the rating code for limitation of motion of 
the ankle.  The only diagnostic code for evaluation of the 
ankle that provides for a rating in excess of 20 percent is 
that for ankylosis.

Ankylosis of the ankle that is in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more that 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity is evaluated as 40 percent disabling.  Ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees is evaluated as 30 
percent disabling.  Ankylosis of the ankle in plantar flexion 
of less than 30 degrees is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5270.  

Normal range of motion for the ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in  
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed,  
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use  
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40,  
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.   

An October 2007 VA examination report reflects that the 
Veteran complained of daily ankle pain with associated 
swelling and instability.  The Veteran reported that he can 
walk a maximum of 50 feet and can stand approximately 10 
minutes.  He also reported flare-ups, which occur 
approximately once per month and they can last for hours and 
are characterized by increased pain.  It was noted that he 
uses a walker on a regular basis.  He has never had surgery 
on his ankle.  The VA examiner found that inspection and 
palpation of the right ankle revealed both bony and soft 
tissue swelling.  The Veteran had dorsiflexion to 0 degrees, 
plantar flexion to 45 degrees, invert and evert to 5 degrees 
and with end range pain, but not additionally limited 
following repetitive use.  He was diffusely tender on both 
the medial and lateral aspects of the joint as well as 
anteriorly.  The ankle was stable to drawer test.  He had 
difficulty standing on tiptoes and could not stand on a 
single foot.  He limped on both feet and had difficulty 
getting on and off the examination table.  X-rays from June 
2005 showed degenerative joint disease especially at the 
medial malleolus with an associated ossicle being documented.  
The diagnosis was degenerative joint disease of the right 
ankle. 

A November 2009 VA examination report reflects that the 
Veteran complained of constant severe pain with swelling and 
instability as well as decreased range of motion.  The 
Veteran stated that he has a flare up of pain every day, 
which will last all day.  He used braces, wheeled walkers, 
and canes with poor response.  The VA examiner reported range 
of motion findings of the right ankle: dorsiflexion was 0 to 
10 with pain, plantar flexion was 0 to 20 with pain, 
inversion was 0 to 10 with pain and eversion was 0 to 8 with 
pain.  The range of motion of the right ankle was not 
additionally limited following repetitive use.  Examination 
of the right ankle was positive for palpable tenderness.  
Stability was intact and strength was 5/5.  X-ray of the 
right ankle revealed arthritis at a moderate level, 
progressing since June 2005.  The diagnosis was right ankle 
degenerative joint disease. 

As noted above, the Veteran is already in receipt of the 
highest evaluation available based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5271.  Any increased evaluation under 
the rating schedule would have to be under the rating code 
for ankylosis of the ankle.   

In this regard, neither the October 2007 nor the November 
2009 examination report reflect that the Veteran was 
diagnosed with ankylosis of the right ankle.  Furthermore, 
the Board notes that even if there was ankylosis of the right 
ankle, it is not of such severity that it would warrant a 30 
percent rating. Neither the October 2007 examination nor the 
November 2009 examination shows that the Veteran's right 
ankle is fixed in between zero and 10 degrees of dorsiflexion 
or between 30 and 40 degrees of dorsiflexion.  There is also 
no evidence that pain, fatigue, incoordination or instability 
leaves his ankle in these positions.  Therefore, there is no 
basis for a rating in excess of 20 percent.  38 C.F.R. §§ 
4.40, 4.59, 4.71a, Code 5270. 

With regard to the claim for a rating in excess of 10 percent 
for traumatic arthritis of the right ankle, the Board notes 
that traumatic arthritis is to be evaluated the same as  
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.

Degenerative arthritis established by X-ray findings will be  
rated on the basis of limitation of motion under the  
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10  
percent is for application for each such major joint or group  
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful  
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of  
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

The medical evidence provided in the October 2007 and 
November 2009 VA examination reports does not show that the 
Veteran has x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations such to warrant a 
higher 20 percent rating.  
Therefore, there is no basis for a rating in excess of 10 
percent for traumatic arthritis of the right ankle.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2008); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected right ankle 
disabilities.  There is no objective evidence revealing that 
either of his service-connected right ankle disabilities 
caused marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.

Under these circumstances, the Board finds that there is no 
basis for staged rating, pursuant to Hart, and the claims for 
a rating in excess of 20 percent for residuals of a right 
ankle injury and for a rating in excess of 10 percent for 
traumatic arthritis of the right ankle, must be denied.  In 
reaching this decision, the Board has  considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
the doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
right knee disability is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
right shoulder disability is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a 
bilateral knee disorder as secondary to the Veteran's 
service-connected right ankle disabilities is denied.
 
Service connection for a left ankle disorder is denied.

A rating in excess of 20 percent for residuals of a right 
ankle injury is denied.

A rating in excess of 10 percent for traumatic arthritis of 
the right ankle is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


